Citation Nr: 1524553	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for left leg disability, to include as secondary to the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current pain of the left hip and left leg is caused either directly by an injury during military service or secondarily as a consequence of his service-connected low back disability.  

In determining whether VA's duty to assist requires providing a medical examination with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v.Nicholson, 20 Vet. App. 79, 83 (2006).

In the case at hand, the Board finds competent evidence of persistent or recurrent symptoms of a disability relating to the left hip and left leg.  In February 2011, the Veteran's chiropractor documented the Veteran's "primary complaints of pain and stiffness in [the] lower back as well as pain into his left hip region and radiating pain in [the] left leg."  The diagnosis at that time was: "lumbar joint dysfunction, low back pain/stiffness, hip pain, leg pain, [and] mm muscle spasms."  See February 2011 private treatment record.  The chiropractor also noted that the Veteran had been his patient since September 1999.

The Veteran is currently service-connected for degenerative joint disease and degenerative disc disease of the lumbosacral spine.  See rating decision of February 2013.  As noted above, the Veteran maintains that a disability manifested by pain in his left hip and left leg is caused either by his service-connected disability or is directly related to military service.  

Furthermore, in terms of the McLendon standard for ordering a VA medical examination, there is at least an indication that the Veteran's left hip and left leg symptoms may be associated with his service-connected low back disability.  Given that the Veteran is service-connected for a low back disability, "it is certainly plausible that there would be residual effects to the surrounding areas and certainly the potential for there to be radicular pain," as the Veteran has pointed out.  See July 2012 notice of disagreement. 

Finally, there is insufficient competent medical evidence of record to make a decision on the Veteran's claims.  The Veteran has never been specifically evaluated for his purported left hip and left leg conditions; the VA medical examination of April 2011 focused on the spine.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for his claimed disabilities of the left hip and left leg, to include as secondary to his low back disability.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record to ensure that complete records from these facilities are of record.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left hip and left leg conditions.  The electronic claims folder must be made available to the examiner, who must indicate in his or her report that such was reviewed.

The examiner should provide a current diagnosis for any left hip and left leg disabilities, to include but not limited to consideration of whether the Veteran has radiculopathy.  All tests and studies deemed necessary by the examiner should be performed.

For each diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder had its onset directly during service or is otherwise causally related to the Veteran's active service.

The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that each diagnosed left hip and left leg disorder is due to or caused by the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.

The examiner should also state whether it is at least as likely as not (i.e., 50 percent or greater probability) that each diagnosed left hip and left leg disorder is aggravated (permanently worsened) beyond the natural progress by the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left hip and left leg disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.

The examiner should articulate the medical reasons for any stated conclusion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond, before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




